Pfeifer, J.,
dissenting. Ravenna Police Officer David S. Rarrick did a good thing on May 24, 1998. By stopping Pamela Weideman’s vehicle and taking her keys, Officer Rarrick may have saved lives. In this case, it was the most he could do. And that should have been enough.
Officer Rarrick did good police work, but good police work does not always have to lead to a conviction. The fact that Officer Rarrick’s stop of Weideman was unlawful is enough to show that it was unreasonable. Because of R.C. *5082935.03(A)(1), Officer Rarrick had no authority to stop and detain Weideman. Certainly, being stopped and detained by a governmental agent who has no authority to do so violates the Fourth Amendment prohibition against unreasonable searches and seizures. I would affirm the judgment of the court of appeals.
Victor V Vigluicci, Portage County Prosecuting Attorney, and Kelli K Norman, Assistant Prosecuting Attorney, for appellant.
Antonios C. Scavdis, for appellee.
Betty D. Montgomery, Attorney General, and David M. Gormley, State Solicitor, urging reversal for amicus curiae Attorney General of Ohio.